368 U.S. 6 (1961)
DILLNER TRANSFER CO. ET AL.
v.
UNITED STATES ET AL.
No. 188.
Supreme Court of United States.
Decided October 9, 1961.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA.
Ernie Adamson for appellants.
Solicitor General Cox, Assistant Attorney General Loevinger, Richard A. Solomon, Robert W. Ginnane and Fritz R. Kahn for the United States et al.
Carl Helmetag, Jr. for the Pennsylvania Railroad Co., and Herbert Baker, John C. Bradley and Roland Rice for Continental Transportation Lines, Inc., et al., intervenors.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.